DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
(a) an opening1 (body through-hole 935?) is formed between inner portions of the first and second protruding surfaces (surfaces of compression plates 938, 939?) (claim 21),
a first recessed space2 (?) located above the opening (body through hole 935?) and located between the first and second protruding surfaces (top surfaces of first and second compression plates 938, 939?); and
a second recessed space3 (?) located below the opening (body through hole 935?) and located between the first and second protruding surfaces (claim 23),
(c) a sew line of the laundry is located at the first recessed space and the second recessed space when the compression device presses the laundry against the support (claim 24),
(d) the compression device further includes an opening located below an upper end of the body and above a lower end of the body (claim 28),
 (e) a distance from the support to the body is greater than a distance to any one of the first plate or the second plate from the support when the compression device is in a closed position (claim 29),
(f) the upper portion (portion of body above top perimeter of body through hole 935?) and the lower portion (portion of body above bottom perimeter of body through hole the first and second compression plates are positioned to form the at least one though-hole (body through hole 935?) through the compression device4 (93)” (claim 35) 
must be shown or the feature(s) canceled from the claim(s).
	Reissue Applicants’ new claim terminology still does not match the existing terminology of the specification of the patent.  This appears to be causing interpretation problems.  The examiner suggests that these interpretations problems could be cleared up by the new claims using the existing terminology in the specification instead of Reissue Applicant attempting to add the new terminology that is not defined in the specification and not clearly shown in the drawing figures in the new claim language.  
NO NEW MATTER SHOULD BE ENTERED.
Corrected drawing sheets in compliance with 37 C.F.R. 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application. Here is a quote from 37 C.F.R. 1.173(b)(3):
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
(a) the opening being formed between inner portions of the first and second protruding surfaces (claim 21) (the protruding surfaces (938,939?) do not form the through-hole, the body 931 does),
(b) each of the first protruding surface and the second protruding surface extends above and below the opening vertically. (claim 22), 
(c) the compression device further including a first recessed space located above the opening and located between the first and second protruding surfaces; and a second recessed space located below the opening and located between the first and second protruding surfaces. (claim 23), 

(e) the at least two sections of the body extending a predetermined length in a parallel direction so as to connect the first plate and the second plate (claim 27),
(f) the compression device further includes an opening located below an upper end of the body and above a lower end of the body (claim 28), 
(g) a distance from the support to the body being greater than a distance to any one of the first plate or the second plate from the support when the compression device is in a closed position (claim 29), 
(h) an upper portion of the frame, an upper end of the first compression plate, and an upper end of the second compression plate form a first space that is recessed toward the upper portion of the frame from the upper ends of the first and second compression plates, and wherein a lower portion of the frame, a lower end of the first compression plate and a lower end of the second plate form a second space that is recessed toward the lower portion of the frame from the lower ends of the first and second compression plates (claim 34), 
(i) the upper portion and the lower portion of the frame and the first and second support plates are positioned to form the at least one though-hole through the compression device (claim 35- the plates 938,939 don’t form the through-hole, the body 931 does), 
(j) first and second spaces being configured to provide a gap between the frame and the support when the compression device is in a closed position such that a prescribed region of the laundry is not pressed by the laundry press (claim 37), and 

Again, it is noted that Reissue Applicants’ new claim terminology  still does not match the existing terminology of the specification of the patent and this appears to be causing interpretation problems.   It is highly recommended that these interpretation problems be cleared up by the new claims using the existing terminology in the specification.  
NO NEW MATTER SHOULD BE ENTERED.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 29 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of:  an opening is formed between inner portions of the first and second protruding surfaces (claim 21).  As clearly shown in Fig. 1, through-hole 935 is formed in the body 931 of the compression device 93, not between first and second compression plates 938 and 939.
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: a first recessed space located above the opening and located between the first and second protruding surfaces; and a second recessed space located below the opening and located between the first and second protruding surfaces. (claim 23). There is no mention in the drawings or specification what or where these “recessed spaces” are.
 There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: a sew line of the laundry being located at the first recessed space and the second recessed space when the compression device presses the laundry against the support (claim 24).
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: wherein a distance from the support to the body is greater than a distance to any one of the first plate or the second plate from the support when the compression device is in a closed position (claim 29).
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: the upper portion and the lower portion of the frame and the first and second compression plates are positioned to form the at least one though-hole through the compression device (claim 35).
From MPEP 2163.02 (third paragraph):
“The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
(emphasis examiner)

For these reasons, claims 21-24, 29 and 35 are considered to fail to comply with 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because, the claimed features presented in claims 21-24, 29 and 35, as discussed above in the rejection under 35 USC 112(a), cannot be determined with any certainty 
With respect to claims 21 and 35, the protruding surfaces/compression plates 938,939 do not form the through-hole, the body 931 does. This is confusing.
With respect to claim 23, it is not understood what these “recessed spaces” are, since there is nothing in the specification or drawings that indicate what they are, or how they are defined. Because of this, the scope of claim 23 is unclear.
With respect to claim 24, not only does claim 24 depend on claim 23, it is not understood how the sew line of the laundry is located at the first recessed space and the second recessed space when the compression device presses the laundry against the support. There is no mention in the specification, nor any showing in the drawings of the sew line is and where it is located. The only mention of the sew line is in col. 6, ll. 11-15, and that the sew line is located between first support plate 911 and second support plate 913. Thus, the scope of the claim is unclear.
With respect to claim 29, the language “wherein a distance from the support to the body is greater than a distance to any one of the first plate or the second plate from the support when the compression device is in a closed position” is unclear, since it cannot be determined how these distances are measured. Are they measured from those faces of the support to the body that face each other, or some other location? Since there is no guidance from the specification or drawings, the metes and bounds of the claim are unclear.
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
With respect to the drawing objection, Patent Owner still has not shown, in the patented drawings the claimed subject matter of claims 21-24, 28, 29 and 34. If these features are shown in the patented drawings, then Patent Owner should identify, specifically, what and where these features are.
With respect to the objections to the specification, so far, there has been no amendment to the specification that provides antecedent basis for the claim terminology found in claims 21-24, 27-29, 34, 37 and 38.
With respect to the rejections under 35 USC 112 (a) and (b), Patent Owner states (pages 15-16 of the response filed 4/12/2021):
“Pending claims 23-25, 29, and 35 stand rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement; and pending claims 23-25, 29, and 35 stand rejected under 35 U.S.C. §112(b) as allegedly failing to particular point out and distinctly claim the subject matter that Applicant regards as the invention with respect to the identified features. Without acquiescing in the allegations in the Office Action and merely to Reply to Office Action of January 14. 2021 expedite prosecution. Applicant herein amends the claims to address the written description and clarity concerns raised in the Office Action. Hence, reconsideration and withdrawal of the rejections under 35 U.S.C. §112(a) and (b) are respectfully requested.”


Patent Owner still has not shown, to the satisfaction of the Office, that Patent Owner possessed at the time of filing the non-provisional application 14/332,161, that the claimed subject matter was contained within the four corners of the disclosure.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,359,717 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /WCD/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A through hole 935 is defined through the body 931 of the compression device 93.  See Figs. 1, 3A, 4, 5A, and 5B; see also, col. 5, l. 15, wherein the specification indicates that “[t]he body 931 may include a body through-hole 935.”
        2 The adjective “recessed” means “set in a recess in a wall.”  MacMillan Dictionary at https://www.macmillandictionary.com/dictionary/british/recessed.  The drawings do not show and the specification does not describe any first and second recessed spaces because there is no recess in a wall defining first and second spaces.
        3 Id.
        4 It is noted that there is NO through-hole that is entirely through the compression device, but only a through hole through the body portion of the compression device.